Citation Nr: 0810274	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for keratosis pilaris 
(KP).

4.  Entitlement to service connection for residuals of a left 
foot injury.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The veteran withdrew a request for a travel Board hearing in 
October 2004.  See 38 C.F.R. § 20.704(e) (2007).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from chloracne.

2.  The veteran does not suffer from abnormal memory loss.

3.  KP is not shown to be related to the veteran's active 
duty service.

4.  Residuals of a left foot injury are not shown.

5.  PTSD is shown to have resulted from verified in-service 
stressors.


CONCLUSIONS OF LAW

1.  Service connection for chloracne is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for memory loss is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  Service connection for KP is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Service connection for residuals of a left foot injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in July and September 2003 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, service personnel records, and VA medical records.  
The veteran was provided an opportunity to set forth his 
contentions at a hearing before a Veterans Law Judge, but he 
waived that right.  The veteran was afforded VA medical 
examinations relevant to the issues on appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Discussion

By way of introduction, the veteran served in Vietnam during 
the Vietnam era.

Chloracne

The service medical records make no reference to chloracne.  
Only acne vulgaris is noted on May 1959 pre-induction medical 
examination report.  There are no further in-service 
references to the skin.

Because the veteran served in Vietnam during the Vietnam era, 
if chloracne is found, he is entitled to service connection 
for that condition on a presumptive basis.  38 C.F.R. 
§§ 3.309, 3.307.

The record is equivocal as to whether the veteran suffers 
from chloracne.  A December 2003 notation by a dermatology 
resident at VA noted complaints of a back rash and wart-like 
lesions on the inner thighs, right inner elbow, left lateral 
peri-orbital, and left temple for many years.  Specifically, 
the resident described follicular papules on the chest, 
shoulders, upper arms, and back and papule lesions on the 
inner thighs, right inner elbow, left lateral peri-orbital, 
and left temple.  There was a small hyperpigmented region on 
the right shoulder.  The resident diagnosed, in pertinent 
part, chloracne but indicated that treatment would be 
postponed until a VA dermatologic examination took place.

On January 2004 VA skin examination, the examiner noted two 
to three millimeter dark perifollicular macules with 
occasional small keratotic papules on the back, shoulders, 
and central chest.  On the right shoulder, there was a ten by 
eight millimeter speckled hyperpigmented patch with a 
slightly irregular border.  On the left arm, there were a few 
well-demarcated slightly hyperpigmented patches and macules, 
several in the shape of the two sides of a Band-Aid 
application.  The examiner, a VA physician, specifically 
diagnosed "no chloracne."

The Board notes that chloracne manifests as an acne-like 
condition with blackheads, pustules, cysts, and oily skin.  
The lesions are most frequently found on the cheeks, behind 
the ears, in the armpits, and in the groin region.  See 
http://www1.va.gov/agentorange/docs/D2AOBRIEF82005.  The 
Board further notes that such manifestations are not apparent 
from the above descriptions of the veteran's symptoms, which 
involve primarily the back, shoulders, and chest.

The Board will credit the diagnosis of the January 2004 VA 
examiner because he is a physician and likely has more 
experience than the resident who diagnosed chloracne.  The 
Board is especially confident of its credibility finding 
because classic symptoms associated with chloracne have not 
been described by any medical professional.  Indeed, the face 
does not seem to be implicated, and an acne-like condition of 
the face, armpits, and groin has not been found.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Because the Board has found that the veteran does not suffer 
from chloracne, service connection for that disability is 
denied.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

Although there is evidence for and against the claim, the 
evidence against it is more persuasive because it is the 
product of a physician's findings and is consistent with the 
lack of symptoms characterizing chloracne.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Memory Loss

The service medical records reflect no complaints or findings 
regarding memory loss.  On August 2003 VA neurologic 
examination, the veteran complained of short-term memory loss 
consisting of misplacing or losing his keys and locking 
himself out of the house.  He also had a tendency to forget 
appointments unless reminded.  He reported trouble 
remembering names, and he had to maintain a to do list.  The 
veteran, however, continued to conduct all of the activities 
of daily living such as bill paying and complex decision 
making.  Neurologic history did not include strokes.  On 
examination, the veteran was alert and oriented to time and 
place.  Basic language function was intact to include naming, 
repetition, and comprehension.  The examiner diagnosed 
subjective memory complaints and testing suggestive of intact 
retention and memory on basic screening measures.  Complaints 
regarding retention were normal in people the veteran's age 
and were attributable to the normal aging process, according 
to the examiner.

The granting of service connection is premised upon the 
presence of an actual disability.  It is indeed well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (service connection may not be 
granted unless a current disability exists).  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  

The veteran is not shown to be suffering from any abnormal 
memory loss.  His complaints of memory loss are subjective, 
and both his memory and retention are normal for a person his 
age.  It appears, therefore, that a disability manifested by 
memory loss is not present and that service connection for 
such disability must be denied.  Id.; 38 C.F.R. § 3.303; 
Brammer, supra; Rabideau, supra.  To the extent that memory 
loss does exist, however, it is attributable to the normal 
aging process and not to service and does not, therefore, 
warrant a grant of service connection on a direst basis.  
38 C.F.R. § 3.303.

The preponderance of the evidence weighs against the 
veteran's claim, as there is no competent medical evidence 
reflecting a diagnosis of memory loss that is attributable to 
service.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

KP

In a May 1959 pre-induction physical examination report, acne 
vulgaris was noted.  No further complaints or findings 
concerning the skin are contained within the service medical 
records, and KP is not mentioned therein.

Current evidence indicates that the veteran has KP.  On 
examination in January 2004, the examiner noted two to three 
millimeter dark perifollicular macules with occasional small 
keratotic papules on the back, shoulders, and central chest.  
On the right shoulder, there was a ten by eight millimeter 
speckled hyperpigmented patch with a slightly irregular 
border.  On the left arm, there were a few well-demarcated 
slightly hyperpigmented patches and macules, several in the 
shape of the two sides of a Band-Aid application.  The 
diagnosis was of mild KP on the back, shoulders, and chest 
that was not due to Agent Orange exposure.  

Certainly, service connection for KP cannot be granted 
presumptively based on Agent Orange exposure, as it is not 
enumerated as one of the conditions for which service 
connection can be granted on that basis.  38 C.F.R. §§ 3.307, 
3.309.

Service connection cannot be granted for KP on a direct 
basis.  38 C.F.R. § 3.303.  The January 2004 VA examiner 
opined that KP was unrelated to Agent Orange exposure in 
service, and the examiner did not conclude that KP resulted 
from any other aspect of the veteran's service.  Without a 
nexus between KP and service, service connection for that 
condition must be denied.  Id.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no evidence of 
record in support of the proposition that KP is related to 
service.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Residuals of a left foot injury

An examination of the service medical records reflects that 
in October 1966, the veteran reported a lump on the bottom of 
the left foot and complaints that he was having difficulty 
walking.  An old foreign body was suspected, but further 
examination indicated that no foreign body was present; a 
plantar wart was diagnosed.  On completion of service, no 
injuries of the feet or residuals thereof were noted.

In July 2003, the veteran was afforded a VA examination of 
the feet.  The veteran reported that a nail went through the 
plantar aspect of the left foot just anterior to the heel 
during service.  He asserted that he pulled out the nail and 
has had left heel pain ever since.  The examiner indicated 
that upon review of the medical records, he found no 
reference to a nail injury of the left heel.  On objective 
examination, the veteran's gait was normal as was range of 
motion of the left ankle.  Left ankle range of motion was 
without limitation or pain.  The midfoot was supple.  There 
was no tenderness over the left heel.  Radiographs of the 
left foot and ankle were normal.  The examiner assessed a 
normal left ankle and foot examination with correspondingly 
normal X-ray studies.  The examiner opined that it was 
unlikely that any complaint regarding the left foot was 
related to the veteran's time in service, as there is no 
record of any left foot injury in service.

In order to qualify for a grant of service connection, and 
veteran must have a current disability that is related to 
service.  38 C.F.R. § 3.303; Chelte, supra; Brammer, supra; 
Rabideau, supra.  The veteran is not shown to be competent to 
render medical opinions regarding the presence of a left foot 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The competent 
medical evidence does not establish the presence of any left 
foot disability to include residuals of an injury thereto.  
Thus, service connection for residuals of a left foot injury 
must be denied.  38 C.F.R. § 3.303; Chelte, supra; Brammer, 
supra; Rabideau, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  The only evidence in its favor 
consists of the veteran's apparent assertions as to the 
presence of a disability.  This evidence is not considered 
competent.  Espiritu, supra.  The only competent evidence 
addressing the question herein indicates that there is no 
evident left foot disability, without which service 
connection for the claimed residuals of a left foot injury 
cannot be granted.  Chelte, supra; Brammer, supra; Rabideau, 
supra.  Because the only competent evidence of record 
precludes the granting of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule does not apply.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.




PTSD 

On October 2003 VA psychiatric examination, the veteran 
recounted alleged PTSD-inducing stressors to include the fact 
that his unit was attacked and shelled repeatedly.  Based on 
the description of his symptoms to include disturbed sleep, 
anxiety, and intrusive thoughts of Vietnam experiences and 
the alleged service-related stressors described, the examiner 
diagnosed chronic PTSD.

In a September 2006 statement, the veteran indicated that his 
alleged PTSD-inducing stressors included being part of a unit 
that was "consistently" bombed and shelled and witnessing 
deaths and the removal of bodies.

In a May 2007 memorandum to the file, an RO Senior Veterans 
Service Representative (SVSR) outlined the nature of the 
veteran's service to include the fact that the veteran served 
in Vietnam from May 1966 to November 1967 and was assigned to 
the 511th Engineer Company.  His military occupational 
specialty was bridge specialist.  According to the RO 
memorandum, records of the US Army Vietnam as maintained in 
the Installation Directory of June 10, 1966, April 1, 1967, 
and November 1, 1967 all verified that the 511th Engineer 
Company was stationed in An Khe during the veteran's entire 
tour of duty in Vietnam.  The book "Where We Were in 
Vietnam" by Michael P. Kelley indicates that An Khe and Camp 
Radcliff were co-located and that Camp Radcliff was known as 
An Khe Base Camp.  Records of the United States Military 
Assistance Command Vietnam for the month of April 1967 
confirm that Camp Radcliff received 80 rounds of mortar fire 
that month.  Two United States personnel were wounded in 
action, and light helicopter damage was reported.  Other 
records reveal that the 1st Cavalry Division support in An 
Khe was hit with 40 rounds of mortars in September 1966; 
light US casualties were reported.  Both events took place at 
Camp Radcliff.  The SVSR summarized that according to the 
service personnel records, the veteran served with the 511th 
Engineer Company from May 1966 to November 1967.  The SVSR 
further concluded that military records confirmed that the 
511th was located at An Khe and that the military base camp, 
Camp Radcliff, was attacked at least twice while the veteran 
was there.  The SVSR concluded that there was no information 
to suggest that the veteran was not present during the 
September 1966 and April 1967 attacks of the An Khe base 
camp.  

The Board notes that the record includes allegations of 
stressors other than those outlined above.  The Board need 
not delve into a discussion of them as those already 
discussed are sufficient to establish the veteran's claim.

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Accordingly, as the veteran's unit was in the vicinity of 
Camp Radcliff in An Khe on dates in which mortar fire has 
been confirmed, he may be placed in the vicinity of the 
mortar attacks discussed above, and his alleged stressors 
are, therefore, supported.  It is not totally clear from the 
personnel records that the veteran was in the An Khe area 
after May 1967, but his presence there at the time of the 
early May 1967 attack.  Because the veteran's currently 
diagnosed PTSD has been linked to verified stressors, service 
connection for PTSD is granted.  38 C.F.R. §§ 3.303, 3.304.


	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for chloracne is denied.

Service connection for memory loss is denied.

Service connection for keratosis pilaris is denied.

Service connection for residuals of a left foot injury is 
denied.

Service connection for PTSD is granted.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


